Title: To Benjamin Franklin from James Balfour, 1 August 1766
From: 
To: 


Sir,
Virginia Little England August 1st. 1766
Permit me leave to thank you for your kindness to me when in London and to wish you with unfeignd sincerity health, happiness, and Sucess in all you wish or desire.

I must leave you for the news of the Country to my worthy friend Colo. Hunter. Believe me Sir, I have, and shall continue with a persevering warmth to sett forth your late services done America. Facts, Stuborn facts shall force even Mallice itself to do you Justice. I have had some severe battling with some Gentlemen lately from Pensilvania in publick Company on your Account, the facts to my own Knowledge, made them declare they began to see you were much Injurd. I am ready to sign and swear to those facts in the most public manner if it should be necessary. I have wrote my friends in Maryland.
I am well asured that Mr. Wolstenholme will interest himself on this occasion—every disinterested man ought to do it. I wish my Abilities were equal to my inclination, the world should be made acquainted with the ungreatfull treatment you have mett with. The greatest abilitys and Love towards mankind has been for a while abused through you Great Sir, but in spite of party the Divil and all their Adherents, I hope to see your Superiour Worth and Ability and Your real inate honesty Blaze forth with a Lustre to confound Your ennimies and hand your name and Goodness of heart down to posterity with assurence and respect.
I beg you will be pleas’d to return my thanks to that obliging polite friendly Woman Mrs. Stevenson for the Civilitys she shewed me when I had the happiness to call on you. I am Great Sir with much respect Your obligd Humble Servant
James Balfour
 
Addressed: To / Benjamin Franklin Esqr. / Craven Street / London
Endorsed: Mr Balfour Augt. 1. 1766
